      Case 1:09-cr-00466-BMC-RLM Document 513 Filed 12/20/18 Page 1 of 2 PageID #: 6512




                                                     LAW OFFICES OF

                                             ]rrrnnv LIcrrruaN
                                                 I   I EAST 44fH STREET
                                                        sulTE 50t
                                             NEW YORK, NEW YORK IOOIT

JEFFREY LICHTMAN
                                               www.jefüêylichtman.com                              PH: (212) 5Al-lOOr
JEFFREY EINHORN                                                                                    FX: (/.12¡ sB l -4999
PAUL TOWNSEND

                                                December 20,2018

         BY ECF
         Adam S. Fels, Esq.
         Assistant United States Attorney
         Southem District of Florida
         99 NE 4th Street
         Miami, FL33132

                   Re:    United States v. Guzman Loera,
                          Criminal Doocket No. 09-466 (S-4) (BMCI

         Dear Mr. Fels:

                 I am writing to request the production of some additional material which appears to be
         either $ 3500 or Giglio material pertaining to government witness Jorge Cifuentes.

                 During Mr. Cifuentes' testimony on December 18, 2018 he indicated that his Colombian
         attorney, Luisa Fernanda, visited him at the MDC in2014 and provided him the telephone
         number for a phone which was smuggled into a Colombian prison to his brother Alex Cifuentes.
         T 3379-81. Cifuentes called his brother on that number on January 18, 2015, after replacing the
         telephone number for attorney Carlos Real on his approved call list with the number for the
         smuggled-in phone. T 3378-79. In addition, according to Mr. Cifuentes' testimony, Luisa
         Fernanda was permitted to visit him in prison until the end of 2016, nearly two years after he
         made this illegal phone call. T 3381.

                 Mr. Cifuentes testified on December 18 that he told his attorney and the government
        about this illegal phone call in a proffer session o'immediately" after making such call, sometime
        in January of 2015. T 3385 (emphasis added). You informed the Court on Tuesday that "the call
        doesn't exist, the recording doesn't exist." T3391. In addition, in your October 5, 2018 Giglio
        letter ("Giglio letter"), the government wrote that Mr. Cifuentes' "prosecutor at the time ... did
        not leam of the existence of these calls until it was too late to retrieve them from MDC's
        recording banks." Giglio letter at p. 8, As we have confirmed with the MDC legal department,
        such inmate calls are maintained for a period of six months. This would make clear that a tape of
        the January 18, 201 5 phone call made by Jorge Cifuentes to his brother in a Colombian prison
        cell would have been available to the government until July 18,2015, giving the govemment
Case 1:09-cr-00466-BMC-RLM Document 513 Filed 12/20/18 Page 2 of 2 PageID #: 6513


]nrrnnv LrcrmrreN
  Adam S. Fels, Esq.
  Assistant United States Attomey
  December 20,2018
  Page2

  ample time to retrieve the call, considering Mr. Cifuentes' testimony on Tuesday that he
  "immediately" informed his attorney and prosecutor of this call in January of 2015. T 3385.
  Obviously, Mr. Cifuentes' testimony from Tuesday contradicts your assertion in your Giglio
  letter concerning the timing of when Mr. Cifuentes revealed the existence of this phone call to
  the government.

           Finally, despite Mr. Cifuentes' testimony on Tuesday that he informed the government of
  this illegal call in a January 2015 proffer session, we can find no such piece of $ 3500 material
  which reflects this interview. The only government production which we believe contains any
  mention of Mr. Cifuentes informing the government about this illegal phone call is contained in:
  a) the October 5,2078 Giglio letter and b) a December 1 1, 201 I handwritten note of an interview
  of Mr. Cifuentes (3500-JMCV-107) which was provided to the defense just before Mr. Cifuentes
  began his testimony last week. Please provide any memorialization of this January 2015 proffer
  session whether it be in the form of rough notes or an official report.

          In addition, we are requesting the Federal Bureau of Prisons Trufone telephone and
  Truview visiting records for Jorge Cifuentes in connection with his purported visitor Luisa
  Femanda. You have previously provided such records for Carlos Real and Mr. Cifuentes' sister,
  Dolly. 3500-JMCV-103, 104. Presumably these records will also reflect when Luisa !"ernanda
  was removed from Mr. Cifuentes' visiting list at the end of 2016 as per Mr. Cifuentes' testimony
  T 3381.

         Thank you for your assistance on this request.



                                               Very truly yours,




                                               Jeffrey Lichtman



  cc     Clerk of the Court (BMC) (by ECF)

         All parties (by ECF)
